     8:20-cv-00194-RMG         Date Filed 10/02/20      Entry Number 38       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION

Keaston Dahja Kinard,               )                   Civil Action No. 8:20-0194-RMG
                                    )
                    Plaintiff,      )
                                    )
       v.                           )                         ORDER AND OPINION
                                    )
Captain Megan Toth,                 )
                                    )
                    Defendant.      )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) (Dkt.

No. 36) recommending that this action be dismissed pursuant to Rule 41(b). For the reasons set

forth below, the Court adopts the R & R as the order of the Court and dismisses Plaintiff’s

claims with prejudice.

I.     Background

       Plaintiff Keaston Kinard is an incarcerated person proceeding pro se to allege that

Defendant violated his civil rights under 42 U.S.C. § 1983. (Dkt. No. 11.) Defendant moved for

summary judgment and Plaintiff has filed no response in opposition despite the Magistrate Judge

issuing a Roseboro order advising him of the possible consequences of failing to respond. (Dkt.

Nos. 29, 30.) The Magistrate Judge allowed Kinard an extension in light of his pro se status, and

he again did not respond. (Dkt. No. 33.)




                                               -1-
       8:20-cv-00194-RMG         Date Filed 10/02/20      Entry Number 38        Page 2 of 3




II.     Legal Standard

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are no objections to the R & R, the Court reviews the R & R to “only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

III.    Discussion

        Rule 41 of the Federal Rules of Civil Procedure provides that “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claims against it. Unless the dismissal order states otherwise, a dismissal under

this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b). “The

Federal Rules of Civil Procedure recognize that courts must have the authority to control

litigation before them, and this authority includes the power to order dismissal of an action for

failure to comply with court orders.” Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989).

“Federal Courts possess an inherent authority to dismiss cases with prejudice sua sponte.” Gantt

v. Md. Div. of Corr., 894 F. Supp. 226, 229 (D. Md. 1995). Kinard’s lack of response in

opposition to Defendant’s motion, despite repeat warnings and an extension, reflects his

intention to no longer prosecute his claims. The Court, therefore, finds that the Magistrate Judge

correctly concluded that this matter should be dismissed pursuant to Rule 41(b).




                                                 -2-
      8:20-cv-00194-RMG      Date Filed 10/02/20     Entry Number 38       Page 3 of 3




IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 36) as the order of

the Court and DISMISSES WITH PREJUDICE this action.

       AND IT IS SO ORDERED.

                                                 s/ Richard Mark Gergel
                                                 Richard Mark Gergel
                                                 United States District Judge
October 2, 2020
Charleston, South Carolina




                                           -3-
